Title: To George Washington from Jacob Bayley, 3 October 1780
From: Bayley, Jacob
To: Washington, George


                  
                     Sir
                     Newby 3rd October 1780
                  
                  Yesterday come in here Justice Sealy who Informs he left Canada
                     the fifteenth of Septr. I Perceived he had been an Officer in the Enemy’s
                     Servis I therefore thot, it my Duty to Send Capt. Aldrich to your Excelency
                     with him. it appears to me he is a volunteer to this Country and means for the
                     future to Persue the Intrest of the United States by his accounts agreeing in
                     many Instances with what we have been assured of by our Spies and others we are
                     not aquainted with his former Carractor but Capt. Aldrich will make Inquiry at
                     new Milford at which Place his family and Freinds live. and will aquant your
                     Excelency. I am Your Excelency Most Obedient Humble Servant
                  
                     Jacob Bayley
                  
               